
	
		I
		111th CONGRESS
		2d Session
		H. R. 5214
		IN THE HOUSE OF REPRESENTATIVES
		
			May 5, 2010
			Mr. Holt (for
			 himself, Mr. Pallone,
			 Ms. Kosmas,
			 Mr. Boyd, Mr. Meek of Florida, Mr. Hodes, Mr. Davis
			 of Alabama, Mr. Inslee,
			 Mrs. Capps, and
			 Mr. Braley of Iowa) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To require oil polluters to pay the full cost of oil
		  spills, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Big Oil Bailout Prevention Act of
			 2010.
		2.Limits on
			 liability for offshore facilitiesSection 1004(a)(3) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking
			 $75,000,000 and inserting $10,000,000,000.
		3.Advance
			 paymentsSection 1012 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2712) is amended by adding at the end the
			 following:
			
				(l)Advance
				paymentsThe President shall promulgate regulations that allow
				advance payments to be made from the Fund to States and political subdivisions
				of States for actions taken to prepare for and mitigate substantial threats
				from the discharge of
				oil.
				.
		4.Oil Spill
			 Liability Trust Fund
			(a)Limitations on
			 expendituresSection 9509(c)
			 of the Internal Revenue Code of 1986 (relating to expenditures from the Oil
			 Spill Liability Trust Fund) is amended—
				(1)by striking
			 paragraph (2);
				(2)by striking
			 Expenditures and all that follows through
			 Amounts in and inserting Expenditures.—Amounts
			 in; and
				(3)by redesignating
			 subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and
			 indenting appropriately.
				(b)Authority To
			 borrowSection 9509(d) of the Internal Revenue Code of 1986
			 (relating to authority to borrow for the Oil Spill Liability Trust Fund) is
			 amended—
				(1)by striking
			 paragraph (2);
				(2)by redesignating
			 paragraph (3) as paragraph (2); and
				(3)in paragraph (2)
			 (as so redesignated)—
					(A)by striking
			 subparagraph (B); and
					(B)by redesignating
			 subparagraph (C) as subparagraph (B).
					5.Effective
			 dateThis Act and the
			 amendments made by this Act take effect on April 15, 2010.
		
